

Exhibit 10.1
MYLAN N.V.
2003 LONG-TERM INCENTIVE PLAN
NOTICE OF AWARD OF RESTRICTED STOCK UNITS
[ ] (the “Participant”) has been granted, effective as of the grant date [ ], an
award of restricted stock units (the “Award”) payable in ordinary shares (the
“Shares”) of Mylan N.V. (the “Company”) pursuant to the Company’s 2003 Long-Term
Incentive Plan, as amended to date (the “Plan”), in respect of the Participant’s
service as a member of the Board. The Award is subject to the terms and
conditions set forth below and in the Plan, which is a part of this Notice (this
“Award Agreement”).
1.Number of Restricted Stock Units (RSUs): [ ], where 1 RSU is equal to the
right to receive 1 Share.
2.    Vesting: Restrictions on the RSUs lapse (and shares will be released to
the Participant) on the first anniversary of the grant date (the “Vesting
Date”), subject to the Participant’s continued service as a member of the Board
as of the Vesting Date and the terms of the Plan and this Award Agreement.
Subject to Section 3, unless otherwise determined by the Board or the Committee,
as applicable, in its sole discretion, in the event the Participant’s service as
a member of the Board terminates prior to the Vesting Date, the RSUs shall be
forfeited and returned to the Company, and all rights of the Participant with
respect to the RSUs shall terminate, as of the date of such termination of
service. For purposes of this Award Agreement, service as a member of the board
of directors of the ultimate parent company of the Company shall be deemed to be
service as a member of the Board.
3.    Change in Control: Notwithstanding anything to the contrary in the Plan,
in the event of a Change in Control, the treatment of the RSUs shall be
determined by the Board or the Committee, as applicable, in its sole discretion;
provided that, in connection with the consummation of the transactions
contemplated by the Business Combination Agreement between the Company, Pfizer
Inc., Upjohn Inc. and the other parties thereto, dated as of July 29, 2019 (the
“BCA”, and such transactions, the “Proposed Combination”), the RSUs shall be
subject to the terms of the BCA, provided further that, in the event that
immediately following the consummation of the Proposed Combination the
Participant does not serve as a member of the board of directors of Viatris, all
restrictions on the RSUs shall lapse (and shares will be released to the
Participant) as of immediately prior to the consummation of the Proposed
Combination.
4.    Data Privacy: The Participant hereby explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this document by and among, as
applicable, the Company, its Affiliates and its Subsidiaries (“the Company
Group”), for the exclusive purpose of implementing, administering and managing
the Participant’s participation in the Plan. The Participant also:
(a)    understands that the Company Group holds certain personal information
about him or her, including, but not limited to, the Participant’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, compensation, nationality, any Option Shares of stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to Option Shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”);
(b)    understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in the Participant’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Participant’s country;
(c)    that he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting the Participant’s local human
resources representative;
(d)    authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Participant may elect to deposit any Option
Shares acquired;
(e)    understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan;
(f)    understands that the Participant may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative; and
(g)    understands that refusing or withdrawing consent may affect his or her
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
may contact his or her local human resources representative.
5.    Limitation of Liability of the Board: The Participant agrees that the
liability of the officers and the Board to the Participant under this Award
Agreement shall be limited to those actions or failure to take actions which
constitute self-dealing, willful misconduct or recklessness.
6.    Dutch Payment Obligation: Upon the issuance of Shares, the Participant
shall be obligated under Dutch law to pay to the Company the nominal value of
EUR 0.01 per Share (the “Dutch Payment Obligation”). The Company hereby grants
the Participant the right to receive an equivalent payment from the Company and
shall set-off the Dutch Payment Obligation against the right to such payment
(resulting in a net payment of zero (0)). The Participant’s right to a payment
from the Company cannot be used for any purpose other than as described above
and cannot be assigned, transferred, pledged or sold.
7.    Governing Law: This Award Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.


